Citation Nr: 1622017	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-08 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a right clavicle fracture.

2. Entitlement to an initial rating in excess of 30 percent from August 25, 2008 to July 7, 2011 and in excess of 100 percent from July 7, 2011 forward for panic disorder with agoraphobia.

3. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to August 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran and his wife testified before the undersigned in an April 2015 hearing.  The Veteran also testified in a July 2011 hearing with a decision review officer at the RO.  Both hearing transcripts were associated with the claims file and reviewed.  The appeal for TDIU is inferred with the claims for increased ratings and the assertion of unemployment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of service connection for residuals of a clavicle fracture and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that the Veteran's panic disorder symptoms have been relatively the same throughout the period on appeal, but the symptoms do not cause total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not higher, for panic disorder have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9412 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In October 2010, prior to adjudication of his claim for panic disorder, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran and his family members also submitted statements, which have been considered.  VA provided examinations for the Veteran's panic disorder in November 2008 and August 2014.  The file also contains a private mental health evaluation from July 2011 and a disability benefits questionnaire from February 2013.  The examinations provided detail on symptoms and functioning and addressed the appropriate rating criteria.  The Veteran asserted that the November 2008 examination was inadequate, lasting only 15 to 20 minutes, the provider took a phone call, and the interview was not thorough.  The examination report is complete, detailed, and discusses generally the same symptoms as the later examinations.  As such, the Board finds all the examinations adequate for rating purposes.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran and his family are competent to report symptoms observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent. 

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9412.

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Based on the record, the Board finds that the criteria for a 70 percent rating were met the entire period on appeal but the criteria for a 100 percent rating have not been met.  See 38 C.F.R. § 4.130, DC 9412.

The evidence shows that the Veteran has significant panic, anxiety, and paranoia symptoms that interfere with large parts of his life.  The Veteran, his wife, and his sister reported that he has daily panic attacks where he experiences hot flashes, elevated heartrate, headache, and heavy breathing.  See Board hearing, DRO hearing, written lay statements; see also February 2013 DBQ.  The Veteran reported panic attacks of a similar frequency and duration during the VA and private examinations.  The medical evidence also shows agoraphobia, or the fear of places or situations that might case panic.  The Veteran and his wife reported that he is afraid to return to places where he has had a panic attack.  See Board hearing, DRO hearing, written lay statements.  He reported that he will often quit a job after having a panic attack there, because he cannot face returning to the workplace.  See id.  He has had numerous jobs since service.  See VA examination August 2014, Board hearing.  The Veteran's wife noted that he will not drive in the city because he had a panic attack in the city once.  The Veteran's agoraphobia also makes him fearful of places that could cause panic, such as public or crowded areas.  See Board hearing, DRO hearing, written lay statements.  The Veteran and his wife report that he has missed major family events, like weddings and funerals.  See id.  Further, he does not feel comfortable traveling and does not visit other people's homes.  See id.

The evidence also shows obsessive behaviors that interfere with his functioning.  The Veteran and his wife reported that he is afraid that his food will be contaminated or poisoned.  See Board hearing, DRO hearing, written lay statements, examinations.  This fear causes him to refuse foods cooked by other people and foods from restaurants.  See id.  The Veteran will not to take medication because of the same fear of contamination.  See id.  He also methodically checks all groceries for signs of contamination and must open packages himself.  See wife's written statement and testimony.  In the Board hearing, the Veteran reported having a store of canned food in his home that he could trust was safe.  He and his wife also reported a fear of germs with frequent hand-washing and wearing plastic cloves.  See private evaluation, lay statements and testimony.  

The Veteran is very suspicious of strangers and hypervigilant.  See VA examinations, private evaluation.  In the Board hearing, he reported that when he does go out, he always sits by an exit and is on high alert for strangers and possible assailants.  He also noted a fear of intruders in his home; he keeps guns all around his house.  The Veteran and his wife noted that he plans, in "gruesome" detail, what he would do to an intruder in his home.  See July 2011 statement, Board hearing.  In the later examinations and RO hearing, the Veteran reported auditory hallucinations, particularly at night, when he would hear a sound that his wife could not hear.  In the February 2013 disability benefits questionnaire (DBQ), the provider listed persistent delusions and hallucinations in the evaluation.

Finally, the evidence shows irritability, impaired impulse control, and depression symptoms.  The Veteran and his wife reported that he is irritable and easily angered, although his wife noted that his moods could vary greatly from moment to moment.  See July 2011 statement.  The Veteran's wife reported two incidents where the Veteran was a potential harm to himself: one when he held a gun to his head and refused to see her and one when he hit himself.  See July 2011 statement, Board hearing.  The Veteran also reported daily suicidal ideations with a plan to shoot himself but denied intent to do so because of his daughter.  See Private evaluation.  The Veteran's wife noted that during a fight, he threw a piece of furniture at her.  In the examinations and the Board hearing, the Veteran cited a time when he assaulted an employee of a fast-food restaurant, because he believed the employee had put something in his food.  The panic disorder and diminished functionality cause the Veteran to feel depressed and have sleep problems.  See Board hearing, DRO hearing, written lay statements, private evaluation.  He endorsed reduced interest, energy, and concentration.  See Private evaluation.    

The above symptoms caused deficiencies in most areas of the Veteran's life.  The symptoms prevent the Veteran from functioning well anywhere outside his home; he has problems at work and rarely socializes outside his family.  The February 2012 private provider recorded significant anxiety, distress, and limitations on his functional capabilities and quality of life.  Similarly, the August 2014 VA examiner marked the criteria for a 70 percent rating.  Both the Veteran and his wife testified that his symptoms waxed and waned but that his general level of functioning and impairment has not changed since he exited the military.  In support of this contention, the November 2008 examiner noted that the Veteran had to change his lifestyle as a result of panic episodes.  The examiner recorded similar symptoms of anxiety, agoraphobia, obsessive-compulsive symptoms, depression, and distress at that earlier time.  The examiner also found a moderate decrease in thinking, concentration, and memory.  As such, the evidence shows that the Veteran had the same relative level of symptoms and functionality throughout the period on appeal and those symptoms warrant a 70 percent rating.  See 38 C.F.R. § 4.130, DC 9412.   

However, the evidence does not show that the panic disorder causes total impairment, including those of the severity, frequency, and duration to cause disorientation, gross impairment in thought or speech, or an inability to care for himself.  The private evaluator found the Veteran neatly dressed, adequately groomed, cooperative, put in a good effort, maintained eye contact, and easily established and maintained a rapport.  The evaluator recorded normal speech, memory, concentration, and abstract thinking with logical and goal directed thought process, cohesive, coherent, and organized thought content, and full orientation.  The Veteran elaborated that he had good concentration when watching TV or a movie but poor concentration when reading.  The evaluator observed an anxious mood with fairly limited judgment.  Similarly, the November 2008 VA examiner found the Veteran fully oriented, able to communicate effectively, with appropriate hygiene, appropriate behavior, normal speech, concentration fairly well intact, thinking process intact, and no difficulty with memory or abstract thinking.

In a February 2013 disability benefits questionnaire (DBQ), the provider noted impaired judgment, impaired abstract thinking, and disturbances of motivation and mood.  Impaired thinking and judgment are specifically considered by the 70 percent criteria, and there is no evidence of gross impairment totally limiting functioning.  Instead, the other examiners generally found adequate thought and judgement.  In the Board hearing, the Veteran demonstrated an understanding of the claim process and was able to interact effectively with his representative and the undersigned.  All of the providers and examiners found that the Veteran could manage his own finances.  The evidence also shows that the Veteran was able to cognitively complete the tasks of a job but his panic and agoraphobia prevented him from keeping a job for very long.  See Board hearing.  

The private provider concluded that the Veteran was independent for bathing, grooming, cooking, feeding himself, cleaning, and shopping; he was sometimes an independent driver but sometimes relied on others.  The Veteran reported that he completed projects at home with some difficulty and sometimes never.  The February 2013 DBQ lists intermittent inability to perform activities- including maintenance of minimal personal hygiene.  While this symptom may be indicative of a 100 percent disability, this report is isolated and does not appear to evidence that the Veteran's overall functioning is impaired to that degree.  All the other examiners noted appropriate hygiene.  The private provider specifically noted that the Veteran could bathe and groom himself.  None of the lay statements report any lapses in personal care.  The Veteran is married, although he reported the marriage was "horrible" with arguments.  See August 2014 VA examination.  He reported a good relationship with his daughter.  See id.  In the Board hearing, the Veteran's wife confirmed that he interacts and has good relationships with his wife, children, and parents and talks to his sister weekly.  The private provider noted that he socialized regularly with his wife, daughter, and friends, usually in his home.  See Private evaluation, lay statements and testimony.

The evidence shows that the Veteran is capable of caring for himself, completing tasks at home and work, socializing with his family and friends, and managing his own finances.  Thus, his functioning is not totally impaired, and a 100 percent rating is not appropriate based on the schedular criteria.  See 38 C.F.R. § 4.130, DC 9412.         

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the laws associated with rating mental health disabilities are intentionally broad to consider the overall effect of symptoms on a Veteran's life.  All of his symptoms have been considered, and the rating code is sufficient to rate the Veteran's disability picture.  Unemployability will be further adjudicated on remand.  Following Mittleider, there are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.   


ORDER

A 70 percent rating, but not higher, for panic disorder for the entire period on appeal is granted.


REMAND

Additional medical opinions are needed for the claims of service connection for the right clavicle fracture and TDIU.  The evidence shows an old, healed fracture of the mid shaft of the right clavicle, current symptoms, and limitation of motion.  See VA examination November 2008 and x-ray report.  The Veteran reported re-injuring the clavicle in service and having problems with it since that time.  A medical opinion is needed addressing whether the current right clavicle abnormality is due to the reported in-service injury or to an injury prior to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the evidence shows that the Veteran's panic disorder has significant effects on his employment.  A medical opinion would be helpful for the claim of TDIU.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the November 2008 examiner, or another appropriate examiner if that examiner is unavailable, to address the right clavicle claim.  An examination should be scheduled only if the examiner deems it necessary.

a. Are the current abnormalities and limitations at least as likely as not related to the reported in-service injury or are they more likely part of the natural progression of the disability from the first, pre-service, injury?

Please explain your answer and discuss any imaging studies.  Consider all relevant evidence, including the Veteran's statement of injury and experiencing symptoms only after the in-service injury.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2. Forward the claims file to the August 2014 mental health examiner, or another appropriate examiner, to address the following:

a. Does the Veteran's service-connected panic disorder, with related symptoms, prevent him from securing and following a substantially gainful occupation?

Please consider all relevant evidence, including the reports that the Veteran changes jobs frequently because of his agoraphobia, not wanting to return to places where he has had a panic attack and not wanting anyone to know about his anxiety disorder.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


